IN THE SUPREME COURT OF PENNSYLVANIA


In the Matter of                          : No. 90 DB 2022 (No. 42 RST 2022)
                                          :
CHRISTOPHER CARL ECK                      : Attorney Registration No. 201817
                                          :
PETITION FOR REINSTATEMENT                :
 FROM INACTIVE STATUS                     : (Out of State)


                                        ORDER


PER CURIAM


       AND NOW, this 8th day of September, 2022, the Report and Recommendation of

Disciplinary Board Member dated September 1, 2022, is approved and it is ORDERED

that CHRISTOPHER CARL ECK, who has been on Inactive Status, has demonstrated

that he has the moral qualifications, competency and learning in law required for

admission to practice in the Commonwealth, shall be and is, hereby reinstated to active

status as a member of the Bar of this Commonwealth. The expenses incurred by the

Board in the investigation and processing of this matter shall be paid by the Petitioner.